Case 6:18-cr-00016-RWS-KNM Document 242 Filed 11/13/18 Page 1 of 5 PageID #: 2285



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  Judge Robert W. Schroeder III

  UNITED STATES OF AMERICA            §
                                      §
  V.                                  §     CRIMINAL ACTION NO. 6:18CR16
                                      §
  HEON JONG YOO                       §
  ______________________________________________________________________________
           MINUTES FOR JURY SELECTION AND FIRST DAY OF JURY TRIAL
                  HELD BEFORE JUDGE ROBERT W. SCHROEDER III
                                NOVEMBER 13, 2018

  OPEN: 9:00 am                                            ADJOURN: 5:40 pm
  ______________________________________________________________________________
  ATTORNEY FOR PLAINTIFF:       Lucas Machicek, Frank Coan and Ryan Locker

  ATTORNEY FOR DEFENDANTS: Pro Se and Jeff Haas (standby counsel)

  LAW CLERK:                           Amanda DoCouto

  COURTROOM DEPUTY:                    Betty Schroeder

  COURT REPORTER:                      Shea Sloan

  ______________________________________________________________________________
  ______________________________________________________________________________

  9:00 am       Outside the presence of the jury panel, the Court and parties discuss schedule and
                voir dire, number of strikes, instructions, verdict forms and forfeiture; Mr. Yoo
                addresses the arrest warrant issue, motions in limine, dismissal, recusal, sanctions
                against the prosecution; Mr. Coan responds; Court responds

  10:04 am      Panel seated

  10:05 am      Case called; parties announced ready; Court welcomes everyone; Court introduces
                himself and staff; gives history of jury service; gives schedule of today’s
                proceedings and trial; asks for hardships - #4, #8, #23, #44 and #50

  10:18 am      Panel members give introduction

  10:35 am      Mr. Machicek introduces himself, witnesses and co-counsel; Court asks panel if
Case 6:18-cr-00016-RWS-KNM Document 242 Filed 11/13/18 Page 2 of 5 PageID #: 2286



              anyone knows anyone mentioned; #9 and #50

  10:40 am    Mr. Yoo introduces himself; Court asks panel if anyone knows anyone mentioned
              - #4; Mr. Haas stands; no one familiar with Mr. Haas

  10:45 am    Court questions the panel regarding prior jury service; #1, #3, #12, #16, #22, #23,
              #24, #30, #32, #34, #37, #39, #40, #44, #46 and #47

  10:51 am    Court questions the panel regarding connections to law enforcement agencies; #1,
              #3, #4, #9, #10, #13, #14, #15, #17, #21, #25, #26, #29, #30, #31, #33, #35, #36,
              #41, #44, #45, #49 and #50

  10:59 am    Court questions the panel regarding being involved in a Court matter; #3, #15,
              #18, #24, #31, #40 and #49

  11:03 am    Court questions the panel regarding reaching verdict solely on evidence presented
              and instructions about the law; no response

  11:03 am    Court questions the panel regarding any publicity or information about the case;
              #4

  11:04 am    Court questions the panel regarding convicting defendant because he is indicted;
              no response

  11:05 am    Court questions the panel regarding any other reason to not render a fair verdict;
              no response

  11:06 am    Court instructs the panel regarding proof beyond a reasonable doubt

  11:08 am    Court explains Mr. Yoo being pro se

  11:11 am    Mr. Machicek begins voir dire

  11:45 am    Recess

  11:53 am    Panel members seated

  11:55 am    Mr. Yoo beings voir dire

  12:07 pm    Mr. Machicek objects; Court - will give some latitude

  12:08 pm    Mr. Machicek objects; Court - rephrase the question

  12:12 pm    Bench conference
Case 6:18-cr-00016-RWS-KNM Document 242 Filed 11/13/18 Page 3 of 5 PageID #: 2287



  12:22 pm    Court releases panel members for break except for #11, #23, #37, #44, #47 and
              #50 for further questions

  12:24 pm    Bench conference with members of jury panel

  12:50 pm    Recess

  1:07 pm     Outside the presence of the jury, Mr. Coan questions the Court regarding
              schedule; Court responds; Mr. Yoo questions the Court regarding practice of
              objections to jury instructions and restrictions on opening statement; Court
              responds

  1:10 pm     Panel members seated

  1:13 pm     Jury members selected and called

  1:14 pm     Remaining panel members dismissed

  11:16 pm    Jury members sworn in

  1:17 pm     Court instructs jury regarding not speaking to people involved in case; not
              discussing anything with anyone; and not posting on social media.

  1:21 pm     Recess

  2:17 pm     Jury seated

  2:19 pm     Court gives preliminary instructions

  2:33 pm     Objection by Mr. Yoo; Mr. Coan responds; Court responds

  2:40 pm     Mr. Yoo invokes the rule

  2:41 pm     Mr. Coan reads into the record the indictment

  2:47 pm     Objection by Mr. Yoo; Court responds

  2:47 pm     Mr. Yoo pleads innocent to Counts 1-7 and Count 8

  2:48 pm     Mr. Machicek begins opening statement

  2:49 pm     Objection by Mr. Yoo

  2:49 pm     Bench conference
Case 6:18-cr-00016-RWS-KNM Document 242 Filed 11/13/18 Page 4 of 5 PageID #: 2288




  2:54 pm     Mr. Machicek continues with opening statement

  3:08 pm     Objection by Mr. Yoo; bench conference

  3:11 pm     Mr. Machicek continues with opening statement

  3:14 pm     Mr. Yoo begins opening statement

  3:24 pm     Government’s witnesses sworn in; Court informs the witnesses the rule has been
              invoked and not to discuss any testimony with anyone besides the attorneys

  3:24 pm     Mr. Coan calls Special Agent Brian Noack

  3:25 pm     Mr. Coan begins direct examination

  3:33 pm     Mr. Coan moves to admit Exhibit #1; no objection

  3:35 pm     Mr. Yoo begins cross examination of Special Agent Noack

  3:38 pm     Mr. Yoo offers code for exhibit; Mr. Coan advises he has not seen code; Court
              instructs Mr. Yoo to finish questioning and then the government can review
              before it is admitted

  3:41 pm     Objection by Mr. Coan; Court responds; Mr. Yoo responds

  3:43 pm     Mr. Coan begins re-direct examination

  3:44 pm     Bench conference

  3:46 pm     Mr. Yoo begins re-cross examination

  3:47 pm     Witness excused

  3:47 pm     Recess

  4:05 pm     Outside the presence of the jury, the Court discusses getting phone numbers from
              the jury in case of inclement weather overnight

  4:07 pm     Mr. Coan calls Paul Freese

  4:08 pm     Mr. Coan begins direct examination of Investigator Freese

  4:21 pm     Mr. Coan offers Exhibit #3 as a demonstrative; no objection
Case 6:18-cr-00016-RWS-KNM Document 242 Filed 11/13/18 Page 5 of 5 PageID #: 2289



  4:56 pm     Objection by Mr. Yoo; Court responds

  4:59 pm     Mr. Yoo begins cross examination of Investigator Freese

  5:06 pm     Mr. Yoo offers 27 CFR Section 125 section 478.125 as an exhibit

  5:12 pm     Objection by Mr. Coan; Mr. Yoo responds; Court responds

  5:15 pm     Objection by Mr. Coan; Mr. Yoo responds; Court responds

  5:18 pm     Bench conference

  5:21 pm     Mr. Yoo argues motion to impeach witness; Mr. Coan responds; Mr. Yoo
              responds; Court responds

  5:23 pm     Mr. Coan begins re-direct examination of Investigator Freese

  5:25 pm     Mr. Yoo begins re-cross examination of Investigator Freese

  5:26 pm     Witness excused

  5:27 pm     Jury excused

  5:28 pm     Outside the presence of the jury, Mr. Coan advises he will supply a list of
              witnesses to be used in the morning; Mr. Yoo will supply exhibits to be used;
              Court responds

  5:30 pm     Mr. Yoo objects to Agent Reed is at counsel table; Court responds; Mr. Coan
              responds; Mr. Yoo responds; Court responds

  5:33 pm     Mr. Yoo addresses the Court regarding his plea of innocent; Mr. Coan responds;
              Court responds; Mr. Haas confers with Mr. Yoo

  5:36 pm     Mr. Yoo objects to the jury instructions; Court responds; both parties are to
              provide the Court with instructions in the morning

  5:40 pm     Recess
